Citation Nr: 1610230	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an increased rating for a dysthymic disorder, currently rated as 30 percent disabling. 

4.  Entitlement to an increased rating for thoracolumbar degenerative changes (low back disability), currently rated as 20 percent disabling. 

5.  Entitlement to an increased rating for a right knee disorder, currently rated as 10 percent disabling.

6.  Entitlement to special monthly compensation based on loss of use of the right elbow.

7.  Evaluation for a total rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, August 2009, and December 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2010 the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  In October 2015, the Veteran testified at another hearing before the undersigned at the RO.  Transcripts of both hearings have been associated with the claims file.

As to the claim of service connection for a heart disorder, the Board has recharacterized this claim as it appears above to include all possible heart problems so as to best reflect the Veteran's intent when filing his claim. 

As to the claim for an increased rating for a low back disability, the April 2009 rating decision granted the Veteran an increased, 20 percent rating, effective May 30, 2008 (the date of claim).  The Veteran's May 2009 notice of disagreement (NOD) appealed that rating.  Thereafter, the April 2010 statement of the case (SOC) and March 2011 supplemental statement of the case (SSOC) characterized this claim as a claim for an increased rating.  Despite the Veteran having never filed a NOD as to the effective date assigned the 20 percent rating for his low back disability, the February 2015 SSOC mischaracterized this claim as involving staged ratings - a 10 percent rating prior to May 30, 2008, and a 20 percent rating from May 30, 2008.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Likewise, at his hearing in October 2015 the undersigned also mischaracterized this claim as involving staged ratings.  Therefore, the Board has characterized his issue rating issue as it appears above to best reflect the issue that is in appellate status regardless of the mischaracterization of this issue in the February 2015 SSOC and at the October 2015 hearing.

The Veteran also appealed the RO's denial of his claims of service connection for a right great toe disability as well as a chronic disability manifested by left hip and leg pain and numbness in the August 2009 rating decision.  However, the Board finds that these claims are not in appellate status because the RO subsequently granted both claims in a March 2011 rating decision.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).

Since issuance of the February 2015 SSOC and June 2015 SOC, additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in October 2015 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2015).  

The claim of service connection for a heart disorder as well as the claims for increased ratings for low back and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2015, after perfecting his appeal of the denial of his claims of service connection for hypertension, an increased rating for a dysthymic disorder, and for special monthly compensation based on loss of use of the right elbow but prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw his appeal as to these claims.

2.  The Veteran is service-connected for a cervical spine disability rated as 40 percent disabling, a dysthymic disorder rated as 30 percent disabling, chronic obstructive pulmonary disease(COPD) rated as 30 percent disabling, a low back disability rated as 20 percent disabling, right and left knee disorders each rated as 10 percent disabling, a right elbow disability rated as 10 percent disabling, a right great toe disability rated as 10 percent disabling, right and left lower extremity radiculopathy each rated as 10 percent disabling, and a post-operative low back scar rated as 0 percent disabling and his service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the claims of service connection for hypertension, an increased rating for a dysthymic disorder, and for special monthly compensation based on loss of use of the right elbow have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here in August 2015, after perfecting his appeal of the denial of his claims of service connection for hypertension, an increased rating for a dysthymic disorder, and for special monthly compensation based on loss of use of the right elbow, the Veteran notified VA that he wanted to withdraw his appeal as to these issues before the Board issued a decision.  Therefore, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

The TDIU Claim

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

The Veteran is service-connected for a cervical spine disability rated as 40 percent disabling, a dysthymic disorder rated as 30 percent disabling, COPD rated as 30 percent disabling, a low back disability rated as 20 percent disabling, right and left knee disorders each rated as 10 percent disabling, a right elbow disability rated as 10 percent disabling, a right great toe disability rated as 10 percent disabling, right and left lower extremity radiculopathy each rated as 10 percent disabling, and a post-operative low back scar rated as 0 percent disabling.  Therefore, the Veteran meets the minimum schedular threshold requirement of a combined disability rating of 70 percent or more to be considered for a TDIU rating because he has a combined disability rating of 90 percent.  38 C.F.R. § 4.16(a).

Accordingly, the final question for the Board to consider is whether his service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  In this regard, the December 2012 VA examiner opined that the Veteran's service-connected disabilities do not render him physically unable to secure and maintain substantially gainful employment.  

However, the December 2012 examiner also opined that the Veteran's service-connected disabilities placed the following restrictions on his employment: 

1: No lifting over 40 pounds, no repetitive lifting from 15-25 pounds no more than 6 times per hour 2: No climbing ladders 3: No repetitive back bending tasks, no more than 6 times per hour 4: No prolonged standing or walking, no more than 30 minutes total of combined standing and walking per hour.  

Moreover, the December 2012 examiner opined that "[d]ue to his service connected disabilities the veteran is better suited for sedentary employment than physical employment."  Furthermore, in August 2009 Richard E. Scott, Jr., D.O., opined after a review of the record on appeal and an examination of the Veteran, that ". . . based on the above clinical evaluation with limited degree of certainty, the patient would he restricted in walking, standing, bending, stooping, pushing/ pulling, carrying/lifting as well as prolonged sitting due to the thoracolumbar spine complaints, as well as the osteoarthritis of his right great toe."  

Given the above, the Board finds that the most probative evidence of record shows that the Veteran's service-connected disabilities render him incapable of substantial gainful non-sedentary employment.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

As to sedentary employment, the Veteran reported in his May 2008 claim for a TDIU that he had four years of college education.  However, Dr. Scott opined that the Veteran's service-connected disabilities restricted prolonged sitting.  Moreover, the in-service and post-service record is negative for the Veteran ever having worked in a sedentary employment.  In this regard, the Veteran also reported in his May 2008 claim for a TDIU that he last worked in building maintenance, from 1997 to 2005, before the physical limitations placed on him by his service-connected disabilities caused him to stop working.  

Given the above, the Board finds that while the Veteran could probably obtain some type of sedentary employment, that the most probative evidence of record shows that his service-connected disabilities would also prevent him from securing or following a "substantially gainful" sedentary occupation given his work history and physical restrictions which exclude prolonged sitting.  See Owens.

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  The Board therefore finds that the criteria for a TDIU have been met and a TDIU is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.16(a).  


ORDER

The appeal of the denial of the claim of service connection for hypertension is dismissed.

The appeal of the denial of the claim for an increased rating for a dysthymic disorder is dismissed.

The appeal of the denial of the claim for special monthly compensation based on loss of use of the right elbow is dismissed.

Subject to the law and regulations governing the payment of monetary benefits, TDIU benefits are granted.


REMAND

As to the claim of service connection for a heart disorder, the Veteran has alleged that his disability is either due to military service and/or his service-connected COPD.  However, while VA obtained a medical opinion in November 2010, the Board does not find the opinion adequate because the examiner only provided an opinion as to whether atrial fibulation was due to the Veteran's service-connected COPD (i.e., the examiner did not provide opinions as to whether any other heart disorder is due to COPD as well as whether atrial fibulation and/or any other heart disorder was aggravated by COPD).  Therefore, the Board finds that a remand to obtain these missing medical opinions is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claims for increased ratings for the low back and right knee disorders, the Veteran's representative in its October 2015 VA Form 646, Statement of Accredited Representation in Appealed Case, asserts that the last VA examinations dated in December 2012 are too remote in time to provide an accurate picture as to the current severity of the claimant's service-connected disabilities.  While the age alone of a VA examination is not sufficient reason for the Board to remand a claim for a new VA examination, the Board finds that this claim when taken together with the other evidence of record which shows a possible worsening of the Veteran's disabilities since his 2012 examinations warrants a remand to afford the Veteran new VA examinations.  Id; Also see McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding treatment records as well as invite the Veteran to file with VA probative lay statements.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file all of the Veteran's post-January 2015 treatment records from the VA Central Texas Health Care System.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with his heart and any continued problems since that time as well as any current problems with his low back and right knee.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the origins of his heart disorder.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all current heart disorders?

(b) As to each diagnosed heart disorder, is it at least as likely as not that it is related to or had its onset in service and/or has continued since that time?  

(c)  As to each diagnosed heart disorder, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected COPD or any other service connected disability including an inability to exercise due to the orthopedic disabilities and/or the medications he takes for his service-connected disabilities?  

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the severity of his low back and right knee disorders.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all low back and right knee pathology found to be present.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with the following information.  

I.  The examiner should conduct complete range of motion of the low back and right knee with specific findings as to flexion, extension, rotation, and/or side to side bending.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back and right knee, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

ii.  In providing the requested opinions regarding the range of motion of the low back and right knee, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the low back and right knee during these flare-ups.

iii.  In addition, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

iv.  Further, the examiner should discuss whether the Veteran has bowel or bladder problems related to his low back disability.

v.  As to the right knee, the examiner should state whether there is any laxity or subluxation and its severity if found.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a SSOC that gives them notice of all the evidence added to the record since the February 2015 SSOC and June 2015 SOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


